I feel constrained to dissent from the opinion reached by my Associates in affirming the judgment in this case. The evidence relative to the extent of appellee's injury is here shown:
Dr. Stokes, plaintiff's principal medical witness, after testifying to the extent of plaintiff's injuries, his hospitalization, and the treatment therefor, testified with reference to the after effects of plaintiff's injuries as follows:
"When I saw him in February, 1928, the principal motion that was limited was what we call the dorsal flexion, this way, and that was limited, that is at a point where the joint is at right angles with the leg. There is an impairment of the dorsal flexion or evidence of impairment in the foot approximately of 10 degrees in the art (arc) of motion that had remained up until that time at least and having been present about 10 months, I was inclined to believe it would not improve much more. The normal range of the ankle joint 1 would judge to be about 45 degrees. If you will watch my foot you will see that it passes through an arc of about 45 degrees and you can split that 45 degrees into fractions and think what is 10 degrees. That would be less *Page 84 
than one-fourth or 25%. The last time I saw him it is my judgment as a result of this injury there was a limit or restriction motion of that ankle running from 20 to 25%. It having lasted or been present for a period of 10 months after the accident until the last time I saw him at the time I am testifying about, I doubt whether he will have the complete normal recovery of that joint, but you can not say he will not have some improvement. I feel sure he will have some percentage of limitation of motion in that ankle. The restricted motion existed in February when I last saw him and it was about 20 or 25% at that time.
"I would expect he would have some discomfort in that joint always when he engaged in anything that produces extreme dorsal flexion of the joint, providing the limitation exists, the reason being when the joint bones come against the leg bones in the motion of dorsal flexion or an adhesion formed producing the limitation of the dorsal flexion something would have to give and if the adhesion gave that is painful because the adhesion in a joint when stretched gives pain."
On cross-examination this witness testified in part:
"I do not think it would be entirely comfortable for Dr. Davis to play football, or baseball, or tennis, or something that would involve violent use of that foot; it would cause some discomfort. That it what I mean pain, that is discomfort. I would classify it as being slight pain.
"The only serious injury was in the left ankle. With reference to the percentage of impairment of the dorsal flexion and ability of the patient to move his foot back toward the knee is not particularly harmful, or dangerous in his ability to get about and walk the streets and there is no reason it should interfere with his walking ability; my answer is when one steps forward off the injured foot on the uninjured foot the body goes forward in locomotion and if one has a stiff ankle they either have to take short steps forward or turn the foot out to permit the body to go forward, otherwise his locomotion would be blocked where the leg makes a right angle with the foot; that is an ordinary mechanical proposition. I have observed his walking, he limits his steps a little and turns his foot slightly out. It is a very little of either. With reference to your question if a casual observer would see him walking about the court room or on the street it would not be noticeable; my answer is only when he steps off a curb or climbs a hill, or there is extreme motion of the dorsal flexion. When he goes to a higher or lower level. * * * With reference to your talking about the actual present condition and not the potential that might occur in the future from the injury, and that the only actual physical presence of injury is this diminished ability of dorsal flexion which affects the walking, that is the present condition and the extent of it."
Dr. McDeed, X-ray specialist, testified on direct examination referring to X-ray pictures of plaintiff's foot that "this shows a fullness of the outside of this bone, that means a fluid in the tissue, it shows a dense shadow and with that we determine there was a sprain of the external lateral ligament and he was lying on his back in this picture with his foot up."
On cross-examination he testified:
"I did not find any evidence of any fracture of any of the bones, any distinct fracture, that is a complete break in the congunuity to be broken in two. There is no evidence of a true fracture or any other kind in this picture. * * * That is a ligament back here. That has nothing to do with the bone but is attached to it."
The charge of the court was as follows:
"What sum of money, if paid now in cash, would be a fair and adequate compensation for the injuries received by the plaintiff, D. S. Davis, on the occasion in question, taking into consideration exclusively the following elements of damages and none others:
"(a) Mental anguish and physical pain and suffering, if any, suffered by him as a direct result of such injuries, if any, received by him down to the date of the trial.
"(b) Physical pain, discomfort and suffering, if any, which you may believe he will reasonably suffer in the future and beyond the trial as a direct result of such injuries, if any, received by him on the occasion in question.
"(c) Such sum or sums of money as he may have lost or as a result of lost time from his work, if any, as a direct result of the injuries received by him on the occasion in question, if any, from the date thereof down to the date when you may find and believe he was able to resume work.
"(d) The present cash value of such sum or sums of money as he may lose in the future and beyond the date of the trial, if any, because of his diminished capacity to pursue his work or profession, if any, as a direct result of the injuries received by him on the occasion in question, if any.
"(e) Such sums of money as plaintiff has necessarily incurred for hospital bills, X-ray pictures and the services and attention of physicians as you may find and believe was necessary and was usually and customarily charged for similar services, not exceeding the amount shown by the evidence, if any, to have been so incurred, and in no event to exceed the sum of $500.00, the amount sued for on this item.
"(f) The difference in the actual cash market value of plaintiff's automobile, as it existed immediately prior to the collision, if any, and its actual cash market value as *Page 85 
it existed immediately following the collision, if any.
"You will for your answer to this special issue state in the aggregate the amount you find, if any, in dollars and cents."
The verdict of the jury was for $14,343.
Upon a hearing of defendants' motion for a new trial, three of the jurors who tried the case, including the foreman, testified as follows:
H. C. Colley, the foreman: "With reference to whether I can state fairly accurate what the different items were, the amounts to make up the total of $14,343.00; the first we considered was the actual loss that was sustained through the loss for the time due to the accident, then we took the doctor's bills. I think we allowed $1,000.00 for lost time, then we added to that the doctor bills, it was certified to and the loss sustained on the car. We allowed the difference in value of the automobile before and after. I think we allowed $450.00 for the car. Those three items grouped to that, we added the findings for all of these, A, B, C and D, we considered those together and I think it was $12,500.00 we allowed, taking into consideration he was proven to be 20% disabled for life, and we based that on the amount that was shown he was receiving at the time of the accident. With reference to whether we applied that 20% on any item except D; we did not single out any of these, we figured that would be the loss sustained. With reference to what did we find for D, the diminished earning capacity in the future; as I recall it that was the main issue that would apply to all the others as far as that goes. We were allowing for a loss of 20% earning capacity in the future. With reference to what sum did we find for that part of Sub-division D; I do not know, I could not say, we took all four of them together, or the three of them together. We took the amount he was earning at the time of the accident and we took the American experience table, which shows he had an expectancy of 37 years, and we decided he would not be a whole man beyond 62 I believe it was, taking the whole expectancy it would take him to 65 and we cut off about five or over four years of this expectancy and based it on about 32 years, and we allowed him on the basis of the amount he was earning at the time of the accident and it was 20% of that for 32 years. We took what the evidence shows he was earning at the time of the accident and multiplied it by 32 years, which was some less than the expectancy as shown by the table. We took 20% of that, that made the sum of $12,500.00."
H. F. Willrich, another juror, testified: "With reference to me telling you as near as I can remember what items were considered by the jury in making up the total amounts; we arrived at these figures, this $14,343.00 included in that it was shown by the doctor that this man was between 20% and 25% permanently disabled and we added the cost of the hospital bills and the cost of the car and also his time, I believe we arrived at the 20% basis, we figured the man was around the age of 30 and when he reached the age of 60 or 62 you might say he would be through and we took 20% of his earnings. I do not recall for how long a period of time. With reference to the number of years we used if that was shown as his life expectancy by the table introduced; I believe you figured about 30 years. I believe it was brought out he was making $150.00 per month and making on the side about $25.00 per month, that he was making $175.00 per month or about $2100.00 per annum, and we figured say 20% of that amount, we took 20% of that, and what that was we added to the actual expenses of the automobile as shown by the evidence and the hospital and doctor bills and lost time during that time, I do not remember the figures. I could not say to be exact what the large amount was when we took those figures and multiplied it and took 20% of that. I believe it was around $18,000.00 or $20,000.00 and some discussion was brought up if we paid the man that much money he had an opportunity to put it out on interest and it run more than the 20% we wanted to give him."
On cross-examination this juror testified: "We thought and knew if you paid a man too much money he would not get anything and he was 20% to 25% permanently disabled and we gave him the minimum figure on his disability, the doctor stated it was about 20% or 25% and we gave him 20% and tried to figure it on that basis."
On redirect examination: "It was the opinion and verdict of the jury the man's earning capacity in the future had been diminished 20%."
W. J. Kunz, one of the jurors trying this case, testified on motion for new trial: "The amount of the damages as found by the jury was $14,343.00. I remember fairly accurate what items of damage were considered in arriving at that by the jury while fixing their verdict, we figured on the car and the hospital and also the hospital bills. I think we allowed $450.00 for the value of the car, and the hospital and X-ray bills. I do not remember the exact figures on that, we allowed what the bill showed and the time lost during the time he was injured and in the hospital. I do not remember what that was, I think it ran about six months that he was out. That is about all I remember. With reference to whether I remember any calculation that was made as to what the man would probably earn during his life expectancy at the time he got hurt and whether 20% of that was taken; if I remember correctly, I think we figured his earning capacity for about 30 or 32 years and took 20% of that. We used the figure that he was making at the time he was hurt, *Page 86 
$175.00 per month. We took what the evidence showed he was earning at the time he was hurt, about $2100.00 per year, and multiplied that by 32 years, we figured he would continue to earn that, and took 20% of that. I think that amounted to $12,500.00."
On cross-examination: "We took into consideration in arriving at the $14,343.00 the difference in the value of the car immediately before and after the accident, the hospital, the doctor, and X-ray bills and things like that and the time he lost while in the hospital and the time he was off from work. We also took into consideration that he suffered pain, we did take that into consideration. I recall that the doctor testified he was totally disabled from 20% to 25%, we gave him the minimum on that."
On redirect examination: "We figured from the evidence the man's earning capacity in the future was diminished 20%. That was the basis we used in arriving at the $12,500.00 as I remember it. That was the largest part of the verdict. There is no figures in there for the doctor bills or hospital bills or car or the lost time, the $12,500.00 represented the larger portion of the recovery."
It will be seen that the doctors did not testify that plaintiff had lost 20 per cent. to 25 per cent. of the use of his foot, but only that he had lost from 20 per cent. to 25 per cent. of the dorsal flexion of his ankle. Certainly the testimony of the doctors would not support a conclusion that appellee's earning capacity in the future was diminished 20 per cent.
In the motion for new trial, the defendant complained of the methods adopted by the jury in arriving at its verdict as misconduct which probably worked an injury to it.
I agree with the contention of the appellant. The undisputed evidence of the jurors was to the effect that the jury found from the evidence, first, what damage he suffered as a result of his injury in the payment of doctors' and medical bills, and, second, how much he suffered by reason of damage done to his automobile. The jurors testified that, having determined the damage suffered by appellee by reason of incurment of doctors' and medical bills, and by reason of damage to his automobile, they considered the damage suffered by reason of mental anguish, physical pain and suffering suffered as a result of the injury up to the date of the trial, damages which appellee would reasonably suffer as a result of his injury in the future, the loss which appellee suffered by reason of loss of time up to the date of the trial, and appellee's loss by reason of diminished capacity in the future, all together, and fixed the sum of $12,500; that, since the doctors had testified that the ankle of appellee had been damaged to the extent of 20 per cent., and that such damage would probably be permanent, and as the life expectancy of appellee was shown to be 37 years, they took into consideration the earnings of appellee before his injury, which was shown to be $2,100 per year, and took 20 per cent. of that sum and multiplied it by 32, the number of years they allowed as appellee's expectancy, and that by such method they fixed appellee's loss for the four items last named at $12,500.
The method pursued by the jury in arriving at the loss suffered by appellee by reason of mental anguish, physical pain and suffering in the past and in the future was indeed a novel one. The 20 per cent., the key used by them to solve the problem, had not the remotest relation to the question of damages by reason of mental anguish and physical pain and suffering. It could only be used, if at all, in arriving at the loss of appellee by reason of diminished capacity. The use of such method for determining appellee's compensation for mental anguish, physical pain and suffering is not different from a verdict arrived at by chance or one arrived at by an agreement of the jury that each juror should fix the amount he would assess, and that such amounts would be added together, and the sum divided by 12, and that the quotient should be the verdict of all. Verdicts arrived at in such manner have been many times condemned.
Conceding it to be true that the ankle of appellee, a lawyer, was permanently impaired to the extent of 20 per cent., it is difficult to understand how it could be determined therefrom what he lost on account of diminished capacity in the absence of a showing that his earning capacity was less or would be diminished since he suffered the injury than theretofore, and it is incomprehensible how the loss or damage suffered by reason of mental anguish, physical pain and suffering, etc., could be arrived at by the method used by the jury.
While the writer does not indulge in the belief that the jury acted corruptly in pursuing the method used by them, it was nevertheless improper conduct which probably worked an injury to appellant. I think the judgment should be reversed and the cause remanded for the reason above expressed. *Page 87